Judgment of the Supreme Court, New York County (Gold, J.), rendered March 8, 1989, convicting defendant, after a jury trial, of two counts of robbery in the second degree and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
With respect to the court’s Sandoval ruling, we note defendant’s very extensive criminal history for theft-related crimes. The prosecutor was permitted to inquire into only 10 convictions for petit larceny, and was precluded from going into the underlying facts. By failing to object to the ruling, defendant has waived the claim for review as a matter of law. If we were to review in the interest of justice, we would find the claim to be meritless. Finally, defendant also has waived review of any challenge to the court’s charge on reasonable doubt, which argument, in any event, we find to be without merit. Concur— Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ.